Title: To Thomas Jefferson from James Callis, 13 July 1807
From: Callis, James
To: Jefferson, Thomas


                        
                            
                                on or before 13 July 1807
                            
                        
                        To Thomas Jefferson Esqr. President of the United States or the Honorable the Executive thereof Whereas from
                            the proceedings of the British Armiment on our commerce and Ships of War which appears to be unjustifiable by the Existing
                            treaties the Law of Nations and the usage of men from hence it is proable a war may ensue. And Whereas I am seized of a
                            piece containing about six acres of land on which there is a wharehouse 130 feet long 2 Story high and 52. wide composed
                            of strong walls with other improvements at the end of the wharf is from 30 to 35 feet water with a pump which affords a
                            quantity of water for Shiping—situate near fort Norfolk. This Estate I offer for Sale and which wou’d suit the Government
                            better for a fotress &c. than Any I know Shou’d it be comportable with the disposition of the Government they
                            will please communicate the Same thro’ their Agent without delay
                  With true patroism to the United States I yrs
                            &c.
                        
                            James Callis
                     
                        
                    